Citation Nr: 0330351	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection undiagnosed illness 
manifested by depression.

3.  Entitlement to service connection undiagnosed illness 
manifested by memory loss.

4.  Entitlement to service connection undiagnosed illness 
manifested by nerve disorder.

5.  Entitlement to service connection undiagnosed illness 
manifested by stress.

6.  Entitlement to service connection undiagnosed illness 
manifested by eating disorder.

7.  Entitlement to service connection undiagnosed illness 
manifested by sleeplessness.

8.  Entitlement to service connection undiagnosed illness 
manifested by violent behavior.

9.  Entitlement to service connection undiagnosed illness 
manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center in Montgomery, Alabama, for any 
treatment for PTSD, depression, memory loss, nerve 
disorder, stress, eating disorder, sleeplessness, 
violent behavior, and headaches during the period 
of April 2002 to the present.  Please obtain 
following type of records: Notes.
2.  Obtain the veteran's medical records from the 
VA Medical Center in Tuskegee, Alabama, for any 
treatment for PTSD, depression, memory loss, nerve 
disorder, stress, eating disorder, sleeplessness, 
violent behavior, and headaches during the period 
of September 1999 to the present.  Please obtain 
following type of records: Notes.
3.  The veteran indicated that he underwent a 
Persian Gulf War Registry examination at the VA 
Medical Center in Tuskegee, Alabama, on December 
17, 1998.  Please obtain a copy of the Persian Gulf 
War Registry examination report.
4.  The veteran indicated in his initial claim that 
he was treated by Drs. Depriest and Bellin.  Ask 
him to provide the full names and office addresses 
of Dr. Depriest and Dr. Bellin.  If he responds, 
obtain clinical records from Drs. Depriest and 
Bellin for the period of 1992 to the present. 
5.  Request the following records concerning the 
veteran from the Social Security Administration 
(SSA): medical examinations and treatment records 
used in awarding SSA disability benefits.
6.  Contact the appropriate State or Federal agency 
and obtain service personnel records regarding the 
veteran's unit assignments during service in the 
Persian Gulf War.  The desired records relate to 
active duty performed in the Army National Guard 
during the period of November 1989 to May 1991.  If 
no such service personnel records can be found, or 
if they have been destroyed, ask for specific 
confirmation of that fact.
7.  After the above records have been associated 
with the claims file or it is apparent that no 
records are available, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded the following:  an undiagnosed illness 
examination to assess the claims of depression, 
memory loss, nerve disorder, stress, eating 
disorder, sleeplessness, violent behavior, and 
headaches due to undiagnosed illness.  Send the 
claims folder to the examiner(s) for review.  Ask 
the examiner(s) to elicit a history from the 
veteran and address the following questions:
?	Can the veteran's current complaints related to 
depression, memory loss, nerve disorder, stress, 
eating disorder, sleeplessness, violent 
behavior, and headaches be attributed to any 
known clinical diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?
?	Does the record establish that the veteran's 
current complaints regarding depression, memory 
loss, nerve disorder, stress, eating disorder, 
sleeplessness, violent behavior, and headaches 
are as likely as not related to military service 
in the Persian Gulf?  In responding to this 
question, the examiner(s) should indicate the 
degree to which the opinion is based upon the 
objective findings of record as opposed to the 
history as provided by the veteran.
?	If it is determined that the veteran's 
complaints regarding depression, memory loss, 
nerve disorder, stress, eating disorder, 
sleeplessness, violent behavior, and headaches 
are not related to service in the Persian Gulf, 
then the examiner(s) should provide an opinion 
as to a general medical nexus, if any, between 
the current complaints and military service.
8.  After the above records have been associated 
with the claims file or it is apparent that no 
additional medical records are available, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following:  a PTSD examination to show the nature 
and extent of his psychiatric disorder.  Send the 
claims folder to the examiner for review.
The examiner is asked to address the following 
questions:
?	What is the nature of the veteran's current 
psychiatric disorder(s)?  In responding to this 
question, the examiner should attempt to 
reconcile the multiple psychiatric diagnoses of 
record, including depression, anxiety, and PTSD.
?	If a psychiatric disorder is shown, is it as 
likely as not that the psychiatric disorder was 
the result of military service?
?	A definitive determination should be made as to 
whether the criteria for a diagnosis of PTSD are 
met, and if so, whether the PTSD is related to 
active duty service.  If PTSD is shown, is it as 
likely as not that PTSD was the result of 
military service?
If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
the "stressors" which he or she found to 
be sufficient to have caused the disorder 
and the factual basis relied upon in 
making that determination.  It should be 
indicated whether psychological test 
results, if deemed appropriate, are 
consistent with PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





